UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

FORT WAYNE DIVISION
IN THE MATTER OF:
DONNA K HOWELL CASE NUMBER: 19-10740
Debtor CHAPTER 13

 

TRUSTEE’S OBJECTION TO EXEMPTIONS

 

COMES NOW, the Trustee, Debra L. Miller, and for her Objection to Debtor's

Exemptions, states:

1.

Debtor filed for Chapter 13 relief'on April 30,2019. Debtor’s 341 Meeting was conducted
on June 10, 2019.

Pursuant to 11 U.S.C. §522(b)(3), Indiana has elected to opt out of the federal exemptions
and uses the exemptions as set forth in the Indiana Code under applicable sections.
Pursuant to Indiana Code § 34-55-10-2(c)(1) an exemption in the amount of $19,300.00 1s
allowed for real estate that is a debtor’s personal or family residence and in the case of a
joint bankruptcy that amount is allowed for each debtor.

On Schedule C, Debtor has exempted $18,752.17 under Ind. Code § 34-55-10-2(c){1) for
a residence located at 2018 E. Butler Street, Fort Wayne, IN 46803.

Pursuant to the Voluntary Petition, Schedules, and testimony at the 341 Meeting, Debtor
does not reside at this address, but rather uses it for her business.

The Debtor is not allowed to exempt 218 E. Butler Street under Ind. Code § 34-55-10-

2(c)(1) and this exemption should be stricken.
WHEREFORE, Trustee objects to Debtor’s claim of exemptions on Schedule C for the

reasons stated above and requests that Debtor’s exemption in the amount of $18,752.17 under Ind.

Code § 34-55-10-2(c)(1) be disallowed.

Dated: June 11, 2019

Respectfully Submitted, .
}

eer

ss

?

/s/Debra L. Miller, Trusted)
Debra L. Miller, Chapter {Trustee
PO Box 11550

South Bend, IN 46634

(574) 254-1313

 

CERTIFICATE OF SERVICE

I hereby certify that a copy of this objection was served as follows on june 11, 2019

By U.S. Mail postage prepaid:

Debtor: Donna Howell, 4429 Leighton Lane, Fort Wayne, IN 46816

By electronic mail via CM/ECY:
Debtor’s Attorney: Dennis Golden

U.S. Trustee at ustregion10.so.efc(@usdoi. gov

fs/ Debra L. Miller
